Citation Nr: 0217990	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date, prior to March 6, 2001, 
for the grant of service connection for bilateral hearing 
loss and tinnitus.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
August 1970.  

The current appeal arose from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Fargo, North 
Dakota.  The M&ROC, in pertinent part, granted service 
connection for bilateral hearing loss with assignment of a 
noncompensable rating, effective March 6, 2001, the date 
of claim, and for tinnitus with assignment of a 10 percent 
rating, also effective from March 6, 2001.  

In August 2002, a Travel Board hearing was held before the 
undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e) (West Supp. 
2002).

The Board has construed statements made by the veteran at 
the personal hearing and in correspondence as raising the 
issue of entitlement to a compensable rating for bilateral 
hearing loss.  The current appeal pertains only to the 
question of whether an earlier effective date is warranted 
for the initial grant of service connection for that 
disorder and for tinnitus.  The issue of an initial 
compensable rating for bilateral hearing loss has been 
neither procedurally prepared nor certified for appellate 
review, and is referred to the M&ROC for initial 
consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

On March 6, 2001, the veteran submitted Veteran's 
Application for Compensation or Pension (VA FORM 21-526), 
wherein he filed a claim for service connection for 
hearing loss disability.  

CONCLUSION OF LAW

The criteria for an effective date, prior to March 6, 
2001, for the grant of service connection for bilateral 
hearing loss and tinnitus have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects 
that the veteran underwent a pre-induction examination in 
September 1968.  Defective hearing was noted.  
Additionally, it is noted that at time of separation 
examination, he complained that his ears bothered him.  
While the record reflects that audiometric testing was 
conducted, no chronic hearing loss was noted.  Records of 
treatment for alleged rubella during service are not 
indicated.  

On March 6, 2001, the veteran filed an application for 
service connection for his hearing problems.  He noted 
that he had spoken with the county Veteran's Service 
Officer in April 1997 in an attempt to file a claim.  
However, he was told at that time that he was not eligible 
for any benefits.  He had since learned differently, and 
he stated that he felt that the information given to him 
in 1997 was incorrect and prevented him from filing for 
benefits.  He felt that any benefits he might receive 
should be retroactive to that time.  At this time, he 
submitted a private treatment record dated in February 
2001 in which it was noted that the veteran had been first 
seen in June 1997.  He gave a history of noise exposure 
during service.  Audiogram in 1997 showed bilateral 
hearing loss.  

Subsequently added to the record were private records from 
1997 to include an April 1997 audiogram and report which 
reflects bilateral sensorineural hearing loss.  



In a statement dated in October 2001, the veteran's wife 
stated that he did not have hearing problems until after 
his return from Vietnam.  She noted that when they got 
married in 1973, he experienced ringing in the ears.  

In a statement dated in June 1997 and added to the record 
in October 2001, a private physician noted that the 
veteran had significant sensorineural hearing loss 
bilaterally.  The physician opined that the veteran's 
audiogram fit the profile of someone who had been exposed 
to noise.  The physician related the veteran's hearing 
loss to wartime activity.  

Following VA audiometric testing in November 2001, which 
showed mild to moderate to mild reverse slope 
sensorineural hearing loss and tinnitus, the examiner 
opined that it was as least as likely as not that the 
veteran's hearing loss was the result of active duty.  

In November 2001 the M&ROC granted entitlement to service 
connection for bilateral hearing loss and tinnitus.  A 10 
percent rating was assigned for tinnitus and a 
noncompensable rating was assigned for bilateral hearing 
loss.  The effective date for the grant of service 
connection was March 6, 2001, the date that the veteran's 
claim was received.  

The veteran submitted a notice of disagreement with the 
M&ROC's November 2001 decision in December 2001.  He 
asserted that he had rubella during service and that this 
caused his hearing loss and tinnitus.  He felt that his 
disability rating should be retroactive to his treatment 
for this disorder in 1969.  (Note:  The veteran has 
submitted copies of medical treatise excerpts which 
reflect that hearing loss can result from rubella.)  

In statements in May and August 2002, and at a personal 
hearing in August 2002, the veteran has argued that he was 
misinformed by his Veterans' Service Officer when he 
initially attempted to file a claim in 1996.  

He was told that his condition was not compensable and, he 
therefore, did not file a claim as early as he could have.  
He did not think he should be asked "to live with [his 
representative's] mistake."  

A private November 2002 report reflects that the veteran 
attributed his hearing loss to excessive noise exposure 
during service.  Testing showed a moderate, rising to mild 
sensorineural hearing loss, bilaterally.  The private 
physician stated that he could not confirm or deny that 
this hearing loss was attributable to noise exposure. He 
did note, however, that this configuration of hearing loss 
was not typical of noise-induced hearing loss.  


Criteria

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefor.  The effective date of an award 
of disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  In the case of 
direct service connection, the effective date of an award 
is the day following separation from active service or 
date entitlement arose if a claim is received within 1 
year after separation from service; otherwise, the date of 
receipt of claim, or the date entitlement arose, whichever 
is later. 38 C.F.R. § 3.400(b)(2) (2002).

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151(a) (2002).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2002).  
"Date of Receipt" generally means the date on which a 
claim, information or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2002).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs, from a claimant...may 
be considered an informal claim."  38 C.F.R. § 3.155 
(2002).  

Such an informal claim must identify the benefit sought; 
and, upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded 
to the claimant for execution.  If received within one 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  Id.  


Analysis

Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45, 620, 45, 630-45, 632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist 
law has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty to assist have been met under the 
new law.



The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  The M&ROC, through its issuance 
of its rating decisions, statement of the case, and 
associated correspondence, has given the veteran notice of 
the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disabilities at issue, a 
rationale of the denial, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows 
that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including SMRs, 
postservice private and VA treatment records, as well as a 
VA examination report.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited 
above at this time.  Therefore, the duty to assist has 
been satisfied in this case.  38 U.S.C.A. § 5103A (West 
Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, 
the veteran has been afforded the opportunity to submit 
evidence and argument on the merits of the issues on 
appeal, and has done so.  

In its many correspondences with the veteran the M&ROC has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The M&ROC has in 
fact augmented the evidentiary record in accordance with 
the veteran's directives.  More specifically, The M&ROC 
officially informed the veteran of the provisions of the 
VCAA.  The veteran has been advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  
Such notice sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Although the M&ROC has not adjudicated the veteran's claim 
under the new law, the Board finds no prejudice to the 
veteran in proceeding with this case at this time, because 
the procedural actions of the M&ROC are in essential 
agreement with and adhere to the mandates of this new law 
with respect to the duty to notify and the duty to assist 
the veteran in the development of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the M&ROC, it must consider whether the 
claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the veteran's case at hand, the Board finds that he is 
not prejudiced by its consideration in the first instances 
of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the appellant 
under this new law.

Moreover, the veteran has been offered the oportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so, to include at a hearing before 
the undersigned.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand 
for adjudication by the M&ROC would only serve to further 
delay resolution of his claim.  See Bernard, supra.

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Earlier Effective Date

The Board has carefully and thoroughly reviewed the 
evidence of record and finds that there is no legal basis 
for an effective date earlier than March 6, 2001, for the 
grant of service connection for hearing loss and tinnitus.  

The evidence of record clearly shows that the veteran had 
significant hearing loss and tinnitus in 1997.  However, 
although he reports that he attempted to file a claim in 
1996/1997, the record shows that his claim for service 
connection benefits was received on March 6, 2001.  It was 
at this time that he submitted a February 2001 record 
which noted he had undergone audiometric testing in June 
1997 and that bilateral hearing loss was demonstrated.  
Subsequently submitted records dated in 1997 reflect that 
he did exhibit bilateral hearing loss and tinnitus in 
1997.  

Based upon the Board's review of the record, this is the 
first time that the veteran attributed his hearing 
problems to service.  Thus, the M&ROC's assigning an 
effective date of March 6, 2001, for the grant of service 
connection for hearing loss and tinnitus was in accordance 
with the statute and the regulation.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.151, 3.400(b)(2).  The law states 
that the effective date in a claim for compensation (when 
not filed within one year following the veteran's 
discharge from service) will be the date of claim or date 
entitlement arose, whichever is later.  Id.  The later 
date here is the date the veteran filed his claim - March 
6, 2001.  

The Board notes that the veteran has asserted that he has 
had hearing loss and tinnitus prior to March 2001.  
Although the evidence reflects hearing loss prior to March 
2001, he had to file a claim for service connection in 
order to be granted benefits.  38 U.S.C.A. § 5101(a) (West 
1991).  It is unfortunate that he may have received 
misinformation in the mid 1990s which kept him from filing 
his claim at that time.  This fact, however, as unfair as 
it may seem, has no effect on the assignment of the 
effective date.  The law is clear, and any misinformation 
that may have been provided was not provided by the M&ROC 
or by the Board.  

A specific claim in the form prescribed by the Secretary 
of VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary); see also 38 C.F.R. § 3.151(a) (2002).  
Thus, the evidence that predates March 6, 2001, would not 
establish an effective date earlier than March 6, 2001, as 
nothing in the record meets the requirements of 38 C.F.R. 
§§ 3.1(p) and 3.155(a) (2002).  

Under section 3.1(p), a claim is defined as " a formal or 
informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit".  The 1997 treatment reports 
reflects a belief by the veteran that his hearing 
impairment and tinnitus were due to inservice noise 
exposure.  However, the record is also clear in showing 
that this record was not available to VA prior to its 
being added to the record at the time that the veteran 
filed a formal claim for benefits on March 6, 2001.  There 
is nothing in the record to suggest that VA had knowledge 
of the veteran's hearing loss or that he related it to 
military service.  

It is noted that his complaints are reported on private 
records and not at a VA facility.  The private records 
from 1997 do not reflect that the veteran had the intent 
to file a claim for service connection.  This is why the 
effective date of March 6, 2001, for the grant of service 
connection for hearing loss and tinnitus is the correct 
date. See 38 C.F.R. § 3.155(a).

In this case, prior to March 6, 2001, there is nothing in 
the record that could be construed as an informal claim 
for service connection for his hearing loss and tinnitus.  
See id.  There was no diagnosis of hearing loss or 
tinnitus (or rubella, for that matter) while the veteran 
was in service, and no diagnosis shown prior to his 1997 
private reports mentioned above.  These records were 
submitted at the time the veteran filed his formal claim 
for service connection benefits on March 6, 2001.  
Although the examiner noted in the 1997 treatment report 
that he believed his complaints were associated with 
inservice noise exposure, there was nothing in that 
treatment report which indicated that the veteran had 
intended to file a claim for service connection.  See 38 
C.F.R. § 3.1(p)

When the law is applied to the facts in this case, an 
earlier effective date is not possible.  The M&ROC has, in 
the judgment of the Board, clearly assigned the earliest 
effective date that the veteran can receive for the grant 
of service connection for hearing loss and tinnitus.  
Under the circumstances of this case, the Board is unable 
to grant the benefit sought on appeal.  It is precluded by 
law.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
CAVC, held that in cases such as this in which the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.


ORDER

Entitlement to an effective date, prior to March 6, 2001, 
for a grant of service connection for bilateral hearing 
loss and tinnitus is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

